DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 58, 59, 61, 62 and 64-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPUB 2016/0108577A1 issued to Gulati. 
	Regarding Claim 58 and 59-Gulati teaches a method of treating fibers (para (0009]: "The embodiments of the present disclosure relate to compositions that impart desirable properties to textiles ... and a method of treating a textile with such a composition") comprising: providing a treatment composition comprising an acidic aqueous-based continuous phase (para (0104]: "An example procedure for the preparation of a composition of the disclosure is ... prepared in about 1 l water ... then adjusted by addition of about 0.5 ml 60 percent acetic acid ... ") and a liquid repellent phase, the liquid repellent phase comprising a dendrimer component (para (0104]: "A liquor of about 30-60 g (e.g., 50 g) RUCO DRY ECO(R) is prepared in about 1 l water ... (t]he liquor is then adjusted by addition of about 0.5 ml 60 percent acetic acid to the liquor"; para (0043]: ''RUCO DRY ECO is a cationic hyperbranched dendrimer formulation"; see instant specification page 4 lines 20-22: "In some embodiments, dendrimer of the liquid repellent phase is commercially available from the Rudolf Group of Altvaterstr, Germany under the RUCO-DRY trade designation"); and applying the treatment composition to the fibers (para (0106]: "FIG. 2 illustrates a method 200 for manufacturing a fabric (e.g., wool) treated with a composition of the disclosure (e.g., of Example 1) in a dyeing machine ... an lK ST Stenter machine is used to apply the composition tc;> the fabric"). 
	Regarding claim 61, Gulati further discloses of the method of claim 58, wherein dendrimers of the dendrimer component comprise hydrophobic terminal residues (para (0043]: ''RUCO DRY ECO is a ... hydrophobically-modified hyperbranched polyurethane dendrimer ... having a dendrimer surface with externally-oriented methyl groups"). 
	Regarding claim 64, Barley further discloses wherein the treatment composition comprises at least one acid (para (0104]: "A liquor of about 30-60 g (e.g., 50 g) RUCO DRY ECO(R) is prepared in about 1 l water ... [t]he liquor is then adjusted by addition of about 0.5 ml 60 percent acetic acid to the liquor'').Gulati teaches, in example 1, a liquor composition comprising RUCO DRY ECO® prepared in water at a pH of 3.5 to about 5.5.  The liquor is adjusted by the addition of about 0.5 mil of 60% acetic acid.
Regarding claims 58 and 62, the water possessing a pH of 3.5 to about 5.5 meets the acidic aqueous or aqueous-based continuous phase.  The RUCO DRY ECO® meets the dendrimer component.
Regarding claim 59, the pH falls within the claimed range.
Regarding claim 61, the RUCO DRY ECO® possesses hydrophobic terminal residues.
Regarding claim 64, the liquor composition comprises acetic acid.
Regarding claim 65, the liquor composition comprises acetic acid which is a carboxylic acid.
Regarding Claim 66, the liquor composition comprises acetic acid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 60, 62, 63 are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2016/0108577 A1 issued to Gulati.
	Gulati teaches what is set forth above and renders obvious Claim 60 of the instant application. 
As for claim 60, where Applicant seeks that the pH of the treatment composition is 2.5 to 6.5; Gulati teaches a pH of 3.5 to about 5.5 and this pH range overlaps the claimed pH range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 62, Gulati discloses of the method of claim 58, comprising a dendrimer component (para [0104): "A liquor of about 30-60 g (e.g., 50 g) RUCO DRY ECO(R) is prepared in about 1 l water ... "; para (0043): "RUCO DRY ECO is a cationic hyperbranched dendrimer formulation"). However, Gulati does not specifically disclose how much of the dendrimer is present in the composition based on on-weight-fiber (owf). However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the amount of the dendrimer in the composition, such that it is present in the composition in an amount of 0.5 to 6% owf, in order to form a composition that comprises the optimal amount of dendrimer for maximum fiber liquid repellency. 
Regarding claim 63, Barley discloses of the method of claim 58, comprising a dendrimer component (para (0104): "A liquor of about 30-60 g (e.g., 50 g) RUCO DRY ECO(R) is prepared in about 1 l water ... "; para (0043): ''RUCO DRY ECO is a cationic hyperbranched dendrimer formulation"). However, Gulati does not specifically disclose how much of the dendrimer is present in the composition hr1sed on on-weight-fiber (owf). However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the amount of the dendrimer in the composition, such that it is present in the composition in an amount of 1 to 3% owf, in order to form a composition that comprises the optimal amount of dendrimer for maximum fiber liquid repellency.
Regarding claim 67, Gulati discloses of the method of claim 58, comprising at least one acid (para (0104): "A liquor of about 30-60 g (e.g., 50 g) RUCO DRY ECO(R) is prepared in about 1 L water ... [t]he liquor is then adjusted by addition of about 0.5 ml 60 percent acetic acid ... "). However, Gulati does not specifically disclose how much acetic acid is present in the composition based on on-weight-fiber (owf). However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the amount of acid in the composition, such that it is present in the composition in an amount of 0.2 to 2% owf, in order to form a composition that comprises the optimal amount of acid for maximum fiber liquid repellency.
Regarding claim 68, Gulati further discloses of the method of claim 58, wherein the fibers are nylon (para (0009): "The embodiments of the present disclosure relate to compositions that impart desirable properties to textiles"; para (0011): "Non-limiting examples of textiles include ... nylon ... "). However, Gulati does not disclose that the nylon fibers are cationic, dyeable nylon fibers. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to perform the method of claim 58 with cationic, dyeable nylon fibers, based on the teachings of Gulati, since discloses that nylon fibers can be used. 
Regarding claim 72, Gulati further discloses of the method of claim 58, wherein applying the treatment composition to the fibers comprises completely wetting the fibers with the treatment composition (para (0015): "Treatment of a textile with a composition of the present embodiments can be performed [by] ... soaking ... drenching ... "). However, Gulati does not disclose of a specific example or embodiment of applying the treatment composition by completely wetting, i.e. soaking. However, it would have been obvious to one of ordinary skill in the art to apply the treatment composition by completely wetting the fibers with the treatment composition, i.e. soaking, based on the teachings of Barley, since Barley discloses that this is an appropriate method for applying the treatment composition. 
Regarding claim 73, Barley further discloses of the method of claim 58, wherein applying the treatment composition to the fibers comprises soaking or drenching the fibers in the treatment composition (para (0015): ''Treatment of a textile with a composition of the present embodiments can be performed [by] ... soaking ... drenching ... "). However, Gulati does not disclose that applying the treatment composition comprises immersing the fibers in the treatment composition. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to apply the composition by immersing the fibers in the treatment composition, based on the teachings of Gulati who discloses that the fibers can be soaked or drenched in the composition, which can comprise immersing the fibers in the composition. 
Regarding claim 74, Gulati further discloses of the method of claims 58- further comprising heating the fibers and treatment composition (para (0016): "After treatment of a textile with a composition of the present embodiments, the textile can be dried. Non-limiting examples of drying include heating ... "; para (0106): "FIG. 2 illustrates a method 200 for manufacturing a fabric (e.g., wool) treated with a composition of the disclosure (e.g., of Example 1) in a dyeing machine ... an LK ST Stenner machine is used to apply the composition to the fabric. After dyeing ... drying occurs at about 160 degrees centigrade for about 1 minute"). However, Gulati does not disclose that the heating exhausts the liquid repellent phase onto the fibers. However, it would have been obvious to one of ordinary skill in the art that if the fibers are heated after the composition, comprising the liquid repellent phase, then the liquid repellent phase would be exhausted onto the fibers. 
Regarding claim 75, Gulati discloses of the method of claim 58, however, Barley does not disclose that the heating is done using steam. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to heat the fibers using steam, in order to maximize the retention of the liquid repellent phase onto the fibers. 
Regarding claim 76, Gulati discloses of the method of claim 58, however, Gulati does not disclose how much of the liquid repellent phase is exhausted onto the fibers. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to heat in a manner, such that the liquid repellent phase is exhausted on over 50 percent of fiber length, in order to form a fiber with optimal liquid/water repellency. 
Regarding claim 77, Gulati discloses of the method of claim 51, however, Barley does not disclose how much of the liquid repellent phase is exhausted onto the fibers. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to heat in a manner, such that the liquid repellent phase is exhausted on the entire fiber length, in order to form a fiber with optimal liquid/water repellency.
Claim(s) 69, 70, 71and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of USPN 4,937,123 A issued to Chang et al. 
Regarding claim 69, Gulati discloses of the method of claim 58, and further discloses that the method can be used on nylon fibers (para (0011): "Non-limiting examples of textiles include ... nylon ... "). However, Gulati does not disclose that the fibers are chemically modified with the one or more anionic moieties. However, in a similar invention, Chang discloses of a method of modifying nylon fibers with anionic functionalities by treating them with a composition comprising polymethacrylic acid (col 1 lines 7-9: ''This invention relates to a process for providing fibrous polyamide materials such as nylon carpet with stain resistance ... "; col 3 lines 6-14: "The present invention, in another aspect, provides fibrous polyamide substrates treated with an aqueous treating solution comprising polymethacrylic acid ... such that said fibrous polyamide substrate has an improved acid colorant stain resistance"; see US 5,212,272 A to Sargent et al., col.1 lines 24-28:" Polymethacrylic acid ... [has] been used increasingly to impart stain resistance to nylon (polyamide) fibers. The anionic moieties of the polymers ionically bind to protonated terminal amines in the polyamide ... Chang, et al. U.S. Pat. No. 4,937, 123 ... "). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gulati and Chang and form the method for treating nylon fibers, as disclosed by Barley, wherein the composition further comprises polymethacrylic acid to chemically modify the fibers with anionic functionalities, as disclosed by Chang, in order to impart stain resistance to the fibers. 
Regarding claim 70, Chang further discloses of the method, wherein an acid stain resistant component imparts the one or more anionic moieties to the fibers (col 3 lines 6-14: ''The present invention, in another aspect, provides fibrous polyamide substrates treated with an aqueous treating solution comprising polymethacrylic acid ... such that said fibrous polyamide substrate has an improved acid colorant stain resistance"; see US 5,212,272 A to Sargent et al., col 1 lines 24-28: "Polymethacrylic acid ... [has) been used increasingly to impart stain resistance to nylon (polyamide) fibers. The anionic moieties of the polymers ionically bind to protonated terminal amines in the polyamide ... Chang, et al. U.S. Pat. No. 4,937, 123 ... "). 
Regarding claim 71 Chang further discloses of the method, wherein the fibers are dyeable nylon (col 1 lines 7-9: ''This invention relates to a process for providing fibrous polyamide materials such as nylon carpet with stain resistance ... "; col 5 lines 15-17: ''The methacrylic polymer can be applied from an aqueous exhaust bath such as is used in beck dyeing of carpet"). However, Chang does not specifically disclose that the fibers are acid dyeable nylon. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to use the method on acid dyeable nylon fibers, based on the teachings of Chang, since Chang discloses the method can be used on dyeable nylon fibers. 
Regarding claim 78, Chang further discloses the method, further comprising an acid stain resistant component (col 3 lines 6-14: "The present invention, in another aspect, provides fibrous polyamide substrates treated with an aqueous treating solution comprising polymethacrylic acid ... such that said fibrous polyamide substrate has an improved acid colorant stain resistance"). However, Chang does not disclose how much the acid resistant component is present in on-weight-fiber percent. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the amount of acid stain resistant component, such that it is present in an amount of 0.5 to 6% owf, in order to form a fiber with optimal stain resistance. 
Claim(s) 79 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati in view of Chang and in further view of US 8,057,693 B1 to Ford et al. (hereinafter Ford) 
Regarding claim 79, Gulati and Chang disclose of the method of claim 58, and Gulati further discloses that the textile treated by the method has soil resistant properties (para (0010]: "Non-limiting examples of properties provided or increased by the present embodiments include ... soil-resistance ... "). However, neither Gulati nor Chang disclose that the treatment composition further comprises a soil release component. However, in a similar invention, Ford discloses of a method for treating fibers to impart liquid repellency and soil resistance, wherein the treatment composition comprises a silsesquioxane (col 1 lines 24-26: "Described herein are compositions and methods for imparting liquid repellency and dry soil resistance to fibers. The compositions are composed of (a) a silsesquioxane ... ") wherein the silsesquioxane is a soil release component (col 11 lines 26-27: "The silsesquioxane composition alone provided outstanding dry soil release"). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Barley and Ford and form the method of claim 55 which is treated with a treatment composition, as disclosed by Gulati and Chang, further comprising a soil release agent, as disclosed by Ford, in order to form an improved textile composition which possesses both liquid repellency and soil resistance and soil release properties. 
Regarding claim 80, Ford further discloses the method, wherein the soil release component comprises tetraethoxysilane (col 2 lines 62-67 to col 3 lines 1-7: ''The silsesquioxane can be prepared by adding a silane to a mixture of water in the presence of a buffer and/or a surfactant, while agitating the mixture under acidic or basic conditions ... silanes useful in making the silsesquioxane include . tetraethoxysilane .. ").
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 105220505 A.
CN 105220505A teaches what is set forth above and renders obvious Claim 60 of the instant application. 
As for claim 60, where Applicant seeks that the pH of the treatment composition is 2.5 to 6.5; CN 105220505A teaches a pH of 4 to 6 and this pH range overlaps the claimed pH range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,149,381 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  although the conflicting claims are not identical, really only by the preamble language and even though Applicant states method, there are no real method steps listed.  Therefore, they are not patentably distinct from each other because of the embodiment of the instant claims would be rendered obvious by the embodiments of specification and claims 1-17 of USPN 11,149,381.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013/059395A1 issued to DuPont -WO ‘395 discloses (see examples 1, 2, 4, 5, 8-11; paragraph [0032]) a method of treating fibers comprising: providing a treatment composition comprising an acidic aqueous or aqueous-based continuous phase and a liquid repellent phase, the liquid repellent phase comprising a dendrimer component; and applying the treatment composition to the fibers. The treatment composition being free of fluorochemical components. The fibers comprising nylon fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP